TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00215-CV



                         Robert Lee Johnson, TDCJ #666643, Appellant

                                                   v.

                                   Greg Abbott, et al., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-GN-05-003423, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Robert Lee Johnson attempts to appeal a district court order that dismissed

his suit as frivolous under chapter 14 of the civil practice and remedies code. The order was entered

on April 6, 2006, but appellant did not file his notice of appeal with the district court until April 9,

2007.    Appellant’s April 9, 2007 notice of appeal from the district court’s April 6, 2006

order of dismissal is untimely. See Tex. R. App. P. 26.1(a) (requiring notice of appeal to be filed

within ninety days after judgment is signed); Tex. R. App. P. 26.1(c) (requiring notice of restricted

appeal to be filed within six months after judgment is signed). We lack jurisdiction to dispose of

this purported appeal in any manner other than by dismissing it for want of jurisdiction.

Tex. R. App. P. 42.3(a); Grondona v. Sutton, 991 S.W.2d 90, 93 (Tex. App.—Austin 1998,

pet. denied).
                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: June 6, 2007




                                              2